Opinion issued September 20, 2012




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                               NO. 01-12-00826-CV
                             ———————————
                         IN RE JC GLASS INC., Relator



            Original Proceeding on Petition for Writ of Mandamus



                           MEMORANDUM OPINION

      Relator, JC Glass Inc., has filed a petition for writ of mandamus, challenging

the trial court’s order to strike and vacate the designation of Carter & Burgess

Consultants, Inc. as responsible third party.*




*
      The underlying case is Sardari v. Goodman Huang Hospitality Ltd., No. 2010-
      28382, in the 151st District Court of Harris County, Texas, the Honorable Mike
      Engelhart presiding.
      We deny the petition for writ of mandamus. We dismiss all pending

motions.

                                PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.




                                       2